Citation Nr: 0634728	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin rash on the 
feet.

2.  Entitlement to service connection for arthritis of the 
cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1944 
to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2006, the appellant testified at a personal hearing 
before the undersigned Acting Veterans Law Judge pursuant to 
38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.

A motion to advance this case on the Board's docket, which 
was received by the Board in May 2006, was granted by the 
Board in July 2006, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service medical records reveal a single notation of a 
history of low back pain and a single notation of a small 
patch of fungus between the third and forth toes of the left 
foot during service.  

2.  On separation examination in March 1946 the veteran's 
skin and spine were noted to be normal.

3.  Arthritis of the spine was not present in service or 
manifested in the first post service year.

4.  The earliest competent medical evidence of any spine 
disability is a 1981 VA examination report which related the 
disorder to a post-service injury in 1977. 

5.  Recent VA medical treatment records reveal that the 
veteran is treated for complaints of low back pain and for 
foot problems related to his nonservice connected diabetes 
mellitus. 

6.  There is no competent medical evidence which links the 
veteran's current low back disability or skin disorders of 
the feet to his active military service.  


CONCLUSIONS OF LAW

1.  A skin rash on the feet was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2006).  

2.  Arthritis of the cervical and lumbar spine was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
May 2002 satisfied the duty to notify provisions.  The 
veteran's service medical records and VA records have been 
obtained.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  With respect to the 
veteran's claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this regard, the veteran has not been provided 
a VA examination in order to determine whether any skin 
disorder of the feet or spine disability is related to his 
military service.  Nevertheless, none is required.  

Pursuant to 38 C.F.R. § 3.159(c)(4)(I), it is necessary that 
VA provide a medical opinion or examination if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 
§ 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (c) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another 
service-connected disability. See 38 U.S.C. § 5103A(d)(2). 

In this case, the veteran has been diagnosed with arthritis 
of the lumbar spine and foot disorders.  Moreover, his 
service medical records revealed a single notation of a 
history of low back pain and a single notation of a small 
patch of fungus between the third and forth toes of the left 
foot during service.  However, the Board does not find that 
the conditions of the spine and feet may be associated with 
an established event, injury or disease inservice or with 
another service-connected injury.  Specifically, the 
veteran's service medical records did not show a chronic 
injury or disease having been incurred during service.  The 
veteran's remaining service medical records are silent as to 
any complaints relating to any spine disorder or skin 
disorder of the feet.  His service separation examination, 
performed in March 1946, specifically found the veteran's 
skin and spine to be normal.  Thereafter, post service 
medical treatment records are silent as to either of these 
conditions for over thirty-five years.  The earliest 
competent medical evidence of any spine disability is a 1981 
VA examination report which related the disorder to a post-
service injury in 1977.  Moreover, the 1981 VA examination 
was silent as to any skin disorders of the feet.  Thus, the 
Board finds that record before it does contain sufficient 
competent medical evidence to decide the claims on appeal.  
The Board also finds that the evidence of record does not 
indicate that the claimed spine disorder and skin disorder of 
the feet may be associated with an established event, injury, 
or disease in service.  

Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; and, 
VA medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the veteran's claims for service 
connection.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for a 
skin rash of the feet and for arthritis of the cervical and 
lumbar spine.  Initially, the Board notes that the veteran 
only indicated a claim for "lower back" on his original 
claim of service connection dated February 2002.  The RO 
apparently added cervical spine to the issued based upon a 
1981 examination report which was of record.  In his June 
2006 hearing testimony the veteran did not actually assert 
that a cervical spine disorder had been incurred during 
service.  

The veteran's service medical records are complete.  They 
contain entrance and separation examination reports along 
with medical treatment records spanning the veteran's entire 
period of military service.  A March 1945 treatment record 
reveals that during treatment for latent syphilis the veteran 
was also identified as having a "small patch of fungus 3rd 
and 4th toes left foot, scaling not acute."  A separate March 
1945 treatment record noted a history that the "for several 
years patient has had a low back pain."  However, no injury 
was reported, and the rest of this record addressed the 
diagnosis of and treatment for syphilis.  In March 1946, 
separation examination of the veteran was conducted.  
Examination of the veteran's skin, extremities, and spine 
were both "normal, with no abnormalities identified by the 
examining physician.  

In November 1980, the veteran submitted a claim for pension 
benefits.  At this time he indicated that in January 1977 he 
incurred a slip and fall injury in 1977.  In January 1981 a 
VA examination of the veteran was conducted.  He reported 
that he fell while working aboard a ship in 1977 and injured 
his head, neck, and right shoulder.  Examination of the low 
back revealed tenderness and restricted range of motion of 
the lumbar spine.  An accompanying VA x-ray report revealed a 
normal cervical spine but degenerative spondylitic changes 
and degenerative disc disease of the lumbar spine.  Moreover, 
the 1981 VA examination was silent as to any skin disorders 
of the feet, but did reference a skin disorder of the body 
and face.  

The veteran is receiving regular treatment at VA medical 
facilities for a variety of nonservice connected 
disabilities.  The RO has obtained the veteran's treatment 
records from 1999 to the present.  An August 1999 treatment 
record reveals that the veteran is diagnosed with 
hypertension and diabetes mellitus and that he had "2+ edema 
in the lower extremities."  As a diabetic he also undergoes 
regular podiatry examinations.  These examinations reveal 
current diagnoses of onychomycosis.  A large volume of VA 
medical treatment records reveal that the veteran has been 
treated for continuing complaints of chronic low back pain.  
A July 2005 treatment record specifically contained a 
diagnosis of osteoarthritis of the lower back.  There is no 
medical evidence of any current diagnosis of arthritis of the 
cervical spine of record.  

In June 2006, the veteran presented sworn testimony at a 
hearing before the undersigned Acting Veterans Law Judge.  He 
testified that he had a rash on his feet during service and 
that he suffered from these symptoms from his separation from 
service in 1946 until the present.  He also testified that he 
injured his back lifting heavy items during service.  He 
further stated that he was treated for this by a private 
physician in the late 1940s.  

At this point the Board notes that the veteran did report the 
names of two physicians who he claimed treated him for his 
claimed disabilities shortly after service.  However, this 
was over half a century ago.  The veteran has not provided 
complete information which would permit VA to obtain any 
medical records.  Moreover, the veteran indicates that he is 
unsure if the physicians in question are alive or if the 
records are available.

The preponderance of the evidence is against the veteran's 
claims for service connection for a skin rash of the feet, 
arthritis of the cervical spine, and arthritis of the lumbar 
spine.  There is no diagnosis of arthritis, or any spine 
disorder, during service or the first year after the veteran 
separated from service.  There was also no diagnosis of any 
skin rash on separation from service.  

The veteran is currently diagnosed with arthritis of the 
lumbar spine and foot disorders.  However there is no 
competent medical evidence of record which relates these 
current disabilities to the veteran's active military 
service.  The medical evidence of record relates the 
veteran's spine symptoms to a post-service injury in 1977.  
With respect to his foot disorders, the evidence of record 
relates these to his hypertension and diabetes mellitus, not 
the one instance of fungus on the feet during service over 
half a century in the past.  Simply put, there is no 
competent medical evidence of any foot or spine disorder on 
separation from service.  Despite the veteran's assertions, 
there is no medical evidence showing any treatment for these 
claimed disabilities until decades after service.  The 
current medical evidence of record reveals that the current 
spine and foot disabilities are not related to service.  
Accordingly, service connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a skin rash on the feet is denied.

Service connection for arthritis of the cervical and lumbar 
spine is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


